


Exhibit 10.45


BREITBURN ENERGY PARTNERS LP
INCENTIVE BONUS AWARD AGREEMENT
Pursuant to this Incentive Bonus Award Agreement, dated as of [___________],
2016 (the “Agreement”), Breitburn GP LLC (the “Company”), as the general partner
of Breitburn Energy Partners LP, a Delaware limited partnership (the
“Partnership”), hereby grants to [___________] (the “Participant”) the following
award of an incentive bonus (the “Award”), pursuant and subject to the terms and
conditions of this Agreement. Except as otherwise expressly provided herein, all
capitalized terms used in this Agreement, but not defined, shall have the
meanings provided in the Partnership’s First Amended and Restated 2006 Long-Term
Incentive Plan (the “Plan”). Certain other capitalized terms used herein are
defined in Section 12 below. For the avoidance of doubt, the Award is neither
granted under, nor subject to the terms of, the Plan.
GRANT NOTICE
Subject to the terms and conditions of this Agreement, the principal features of
this Award are as follows:
Total Cash Award: $[_____]
Grant Date: [___________], 2016
Vesting of Award: One–half of the Award shall vest on each of June 28, 2016 and
December 28, 2016 (each, a “Vesting Date”), subject to the Participant’s
continued service as an Employee, Director or Consultant through each such date.
In addition to the above, the Award shall be subject to accelerated vesting as
set forth in Section 2 of the Terms and Conditions of Incentive Bonus below.
Payment: Within thirty (30) business days following a Vesting Date, the
Participant shall be entitled to receive a payment in cash equal to the portion
of the Award vesting on such Vesting Date, less any applicable tax withholdings.
Termination of Award: Except as set forth in Section 2 of the Terms and
Conditions of Incentive Bonus below, in the event of the Participant’s
Separation from Service for any reason, the portion of the Award that has not
vested prior to or in connection with such Separation from Service shall
thereupon automatically be forfeited by the Participant without further action
and without payment of consideration therefor.





LA\4386773.2

--------------------------------------------------------------------------------




TERMS AND CONDITIONS OF INCENTIVE BONUS
1.Grant. The Company hereby grants to the Participant, as of the Grant Date, an
incentive bonus Award in the amount set forth in the Grant Notice above, subject
to all of the terms and conditions contained in this Agreement.
2.Vesting and Termination. The Award shall vest in such amounts and at such
times as are set forth in the Grant Notice above, provided, that the Award shall
vest in full upon the first to occur of (a) the Participant’s Separation from
Service due to the Participant’s death or Disability, or (b) the consummation of
a Change of Control. The date of any event described in clause (a) or (b) of the
preceding sentence or a Separation from Service described in the following
sentence shall be deemed the Vesting Date for any portion of the Award that
vests in connection therewith. Upon the Participant’s Separation from Service by
reason of a termination by the Employer without Cause, the Award shall vest with
respect to a pro rata amount equal to the amount of the Award that otherwise
would have vested on the next succeeding Vesting Date immediately following the
Separation from Service, had the Participant remained employed through such
Vesting Date, multiplied by a fraction, the numerator of which is the number of
days elapsed from the immediately preceding Vesting Date (or, if such Separation
from Service occurs prior to the first Vesting Date, then from January 1 of the
year in which the grant was made) through the date of the Separation from
Service, and the denominator of which is the number of days from such Vesting
Date (or such January 1, as applicable) through the next scheduled Vesting Date.
Except as set forth in this Section 3, no portion of the Award that has not
become vested at the date of the Participant’s Separation from Service shall
thereafter become vested and/or payable.
3.Non-Transferability. The Award may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution. Neither the Award nor any interest or right therein shall be
liable for the debts, contracts or engagements of the Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.
4.No Effect on Employment. Nothing in this Agreement shall confer upon the
Participant any right to serve or continue to serve as an Employee, Director or
Consultant.
5.Withholding. The Employer or the Company may withhold from any amount payable
under this Agreement or otherwise with respect to the Award such federal, state,
or local taxes as shall be required to be withheld pursuant to any applicable
law or regulation.
6.Severability. If any provision in this Agreement is held invalid or
unenforceable, such provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement, which shall remain in full force and effect.

2


LA\4386773.2

--------------------------------------------------------------------------------




7.Amendments, Suspension and Termination. This Agreement may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Committee, provided that no change shall materially
reduce the rights or benefits of the Participant with respect to the Award
without the consent of the Participant. Except as provided in the preceding
sentence, this Agreement cannot be modified, altered or amended, except by an
agreement, in writing, signed by both the Company and the Participant.
8.Determinations Binding. All determinations, interpretations, and other
decisions under or with respect to this Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, the
Partnership, any Affiliate, the Participant, and any beneficiary of the Award.
9.Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer contained herein, this Agreement shall be binding upon
the Participant and his or her heirs, executors, administrators, successors and
assigns.
10.Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
11.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
12.Definitions. For purposes of this Agreement, when capitalized herein, the
terms below shall have the following meanings:
“Cause” means “Cause” as defined in the Participant’s employment agreement with
the Employer if such an agreement exists and contains a definition of Cause, or,
if no such agreement exists or such agreement does not contain a definition of
Cause, then Cause means (i) any material failure or neglect by the Participant
to perform his or her duties or responsibilities to the Employer; (ii) any act
of fraud, embezzlement, theft, misappropriation or dishonesty by the Participant
relating to the Employer or its business or assets; (iii) the Participant’s
commission of a felony or other crime involving moral turpitude; (iv) any gross
negligence or intentional misconduct on the part of the Participant in the
conduct of his duties and responsibilities with the Employer or which adversely
affects the image, reputation or business of the Employer or its affiliates; or
(v) any material breach by the Participant of any written agreement between the
Employer and the Participant.
    
“Committee” means the Board of Directors of the Company (the “Board”), the
Compensation Committee of the Board or such other committee as may be appointed
by the Board.
“Disability” means a condition that entitles the Participant to receive benefits
under an applicable Employer long-term disability insurance plan, or, if the
Participant is not covered by

3


LA\4386773.2

--------------------------------------------------------------------------------




such a plan, a condition that would entitle the Participant to such benefits had
the Participant been covered under such a plan.
“Employer” means Breitburn Management Company LLC or a successor employer.


“Separation from Service” means the Participant’s “separation from service” from
the Employer within the meaning of Code Section 409A(a)(2)(A)(i).




The Participant’s signature below indicates the Participant’s agreement with and
understanding that this Award is subject to all of the terms and conditions
contained in this Agreement. The Participant further acknowledges that the
Participant has read and understands this Agreement, which contains the specific
terms and conditions of this Award. The Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under this Agreement or with respect to this Award.


PARTICIPANT:                        
[Name]
    
    




BREITBURN GP LLC


                            
Name:
Title:

4


LA\4386773.2